Exhibit 10.3

 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (this “Assignment” or “Agreement”) is made as of this
21st day of December, 2005 by and among LTX CORPORATION, a Massachusetts
corporation (“Assignor”), CFRI/DOHERTY UNIVERSITY AVENUE, L.L.C., a Delaware
limited liability company (“Assignee”) and CFRI/DOHERTY 50 ROSEMONT ROAD, LLC, a
Delaware limited liability company (“Landlord”).

 

W I T N E S S E T H

 

Reference is made to that certain Third Amendment to Lease and Restatement of
Lease dated April 29, 1982, as amended by a Fourth Amendment to Lease dated as
of September 1, 1999 (as amended, the “Westwood Lease”) by and between Landlord,
successor in interest to Francis J. Perry, Jr. and William J. Walker, as
Trustees of Rosemont Trust, and Assignor, as tenant, for premises located at 50
Rosemont Road, Westwood, Massachusetts (the “Westwood Premises”). The Lease
amended and restated in its entirety a lease originally executed November 26,
1980 by and between Landlord’s predecessors and Assignor (the “1980 Lease”).
Notice of the 1980 Lease was recorded with the Norfolk County Registry of Deeds
in Book 5856, Page 228. Notice of the Lease was provided by a Second Amendment
to Notice of Lease recorded with the Registry in Book 5996, Page 564.

 

WHEREAS, Assignee, an affiliate of Landlord, as landlord, and Assignor, as
tenant, have entered into a Net Lease dated as of the date hereof for premises
(the “Norwood Premises”) located at 825 University Avenue, Norwood,
Massachusetts (the “Norwood Lease”); and

 

WHEREAS, upon the occurrence of the “Condition” (hereafter defined) Assignor
desires to assign to Assignee its interest under the Westwood Lease, and
Assignee desires to assume all of the rights and obligations of Assignor under
the Westwood Lease; and

 

WHEREAS, Landlord is a party to this Assignment for the purposes herein stated.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, upon the occurrence of the Condition, Assignor
assigns all of its rights, interests, obligations and responsibilities in and
under the Westwood Lease to Assignee upon the following terms and conditions:

 

1. Assignor represents and warrants: that there have been no amendments to the
Westwood Lease other than those recited herein; that Assignor has not assigned
all or any interest under the Westwood Lease; that Assignor has not entered into
any sublease of any space demised by the Westwood Lease; and that to its actual
knowledge Assignor is not presently in default of any provision of the Westwood
Lease.

 

2. Assignee hereby accepts this Assignment as of the Effective Date (hereafter
defined). The “Condition” shall mean that the “Term Commencement Date” of the
Norwood Lease, as defined in the Norwood Lease, shall have occurred. The date on
which the Condition occurs shall be the “Effective Date.” The Assignor shall be
primarily liable for all obligations under the Westwood Lease, including without
limitation the obligation to pay “Fixed Rent” and



--------------------------------------------------------------------------------

“Additional Rent” (as defined in the Westwood Lease), and the assignment shall
not be deemed to have occurred, unless and until the Condition occurs. If for
any reason whatsoever the Condition shall not occur, the assignment shall not be
deemed to have occurred. If for any reason whatsoever the Norwood Lease is
terminated prior to the Effective Date, this Assignment shall automatically be
void and of no force and effect.

 

3. Assignee shall observe and perform and be bound by all of the terms,
covenants and conditions of the Lease as tenant thereunder accruing from and
after the Effective Date, and Assignee shall pay to Assignor a pro rata share
(i.e. for the period after the Effective Date) of any Fixed Rent and Additional
Rent actually paid by Assignor under the Westwood Lease for the month in which
the Effective Date occurs if such date occurs on a date other than the first day
of the month.

 

4. Assignee shall indemnify and hold harmless Assignor and Landlord for, from
and against any actions, suits, proceedings or claims, and all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred in
connection therewith, based upon or arising out of any breach or alleged breach
of the Lease or out of any other facts connected with the Lease, occurring or
alleged to have occurred from and after the Effective Date and not due to the
acts or omissions of Assignor. Assignor shall indemnify and hold harmless
Assignee and Landlord for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, based upon or arising out of
any breach or alleged breach of the Lease or out of any other facts connected
with the Lease, occurring or alleged to have occurred before the Effective Date
of this Assignment.

 

5. No later than the “Release Date” (hereafter defined), Assignee agrees to
satisfy the “Release Requirement” (hereafter defined). The Release Requirement
shall mean that Assignee shall cause to be delivered to Assignor either
(a) documentation executed by Landlord and by the holder of that certain
Mortgage, Security Agreement and Fixture Filing dated November 19, 1999 by and
between the predecessor in interest to Landlord and Metropolitan Life Insurance
Company (“Mortgagee”), recorded with the Norfolk County Registry of Deeds in
Book 13868, Page 166 (the “Mortgage”) reasonably satisfactory to Assignor
releasing Assignor from any liability under the Westwood Lease and the
Subordination, Non-Disturbance and Attornment Agreement between Assignor and
Mortgagee dated November 23, 1999 (the “SNDA”) as of the Effective Date (subject
to Sections 4 and 6 hereof), or (b) evidence that Landlord has paid off the loan
secured by, and discharged, the Mortgage together with documentation executed by
Landlord satisfactory to Assignor releasing Assignor from any liability under
the Westwood Lease as of the Effective Date (subject to Sections 4 and 6
hereof). The Release Date shall be July 1, 2006, provided that if and to the
extent that the Term Commencement Date under the Norwood Lease has not occurred
by such date due to “Tenant Delay” (as defined in the Norwood Lease) or a “Force
Majeure Event” (as defined below), the Release Date shall be delayed for the
period of delay resulting from (i) the Tenant Delay, and (ii) the Force Majeure
Event, but in no event shall a Force Majeure Event delay the Release Date by
more than sixty (60) days. For purposes of this Agreement, “Force Majeure Event”
shall mean delays caused by Acts of God, war, civil commotion, fire, flood or
other casualty, unusually severe weather, or other causes beyond Landlord’s
reasonable control, but expressly excluding labor difficulties, shortage of
labor, materials or equipment, or government regulation.



--------------------------------------------------------------------------------

If the Release Requirement is not satisfied by the Release Date, Assignee agrees
that the obligation of Assignor to pay Annual Fixed Rent under the Norwood Lease
shall be abated on a day-for-basis for a period of time equal to the time
between the Release Date and the date the Release Requirement is satisfied. For
any period between (i) the Release Date if the Release Requirement is not
satisfied by such date and (ii) the Effective Date, the foregoing abatement
shall accrue as a rent credit, and shall be applied against the Annual Fixed
Rent due under the Norwood Lease commencing on the Effective Date.

 

6. Notwithstanding the assignment, Assignor shall be entitled, as a licensee and
not as a tenant or subtenant, to have access to the Westwood Premises for a
period of up to 30 days after the Effective Date (the “License Period”) in order
to arrange for the orderly move of its business operation to the Norwood
Premises and to yield up the Westwood Premises under the Westwood Lease (the
“License”), provided that such License shall be on the same terms and conditions
pursuant to which Assignor occupies the Westwood Premises in the Westwood Lease,
other than the obligation to pay Fixed Rent, but including without limitation
the obligation to be responsible for Additional Rent for the License Period, and
Assignor shall indemnify and hold Assignee and Landlord harmless from its
failure to yield up the Westwood Premises by the expiration of the License
Period. Assignor, Assignee and Landlord agree that yield up shall be in
accordance with Section 5.1.10 of the Westwood Lease, provided that it is agreed
that if an item is listed on Exhibit A hereto as not to be removed, Assignor
shall not remove the same at yield up, and if an item is listed on Exhibit A as
to be removed, Assignor shall remove the same and make such repairs as a result
of such removal as are required by the Westwood Lease. Except as to any item not
existing as of the date hereof, such list shall be the limit of Tenant’s removal
obligations. Assignor may terminate this License at any time prior to the
expiration of the License Period by notice to Assignee and Assignee may
terminate this License at any time by notice to Assignor if a Default occurs
under and as defined in the Norwood Lease or its Assignor defaults under this
License and such default continues for more than fifteen (15) days after written
notice.

 

7. Landlord consents to the terms of this Agreement upon the occurrence of the
Condition without further action, provided that consent to assignment in this
instance shall not be deemed to be consent to any other assignment. Assignee
agrees to defend, indemnify and hold harmless Assignor from and against any
claims, demands, suits, loss or damage by Landlord and/or Mortgagee, and their
successors, arising out of or related to the execution, delivery and performance
of this Agreement by Assignor, or the performance of the SNDA by Assignor with
respect to this Agreement.

 

8. From and after the date hereof, during the term of this Agreement Assignor
hereby waives any right to assign, sublet, or seek consent to assignment or
subletting of the Westwood Premises or any portion thereof. Assignee agrees that
from and after the assignment pursuant to Section 2 above until the occurrence
of the satisfaction of the Release Requirement, no party other than Assignee
(and Assignor pursuant to the above License) and the Landlord shall be permitted
to enter the Westwood Premises, and in no event shall any business or operations
be undertaken in the Westwood Premises until the occurrence of the satisfaction
of the Release Requirement.

 

9. Except as expressly set forth herein, nothing contained herein shall limit
Landlord’s rights under the Westwood Lease.



--------------------------------------------------------------------------------

10. All costs and expenses (including reasonable attorneys’ fees) incurred by
one party in successfully enforcing its rights under this Agreement shall be
paid by the other party.



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal as of the date first above written.

 

ASSIGNOR: LTX CORPORATION, a Massachusetts corporation By:        

Name:

Title:

Hereunto duly authorized

By:        

Name:

Title:

Hereunto duly authorized

 

ASSIGNEE:

CFRI/DOHERTY UNIVERSITY AVENUE, L.L.C.,

a Delaware limited liability company

By:

  CFRI UNIVERSITY AVENUE, L.L.C., a Delaware limited liability company, its
managing member     By:   CRI Property Trust, a Maryland real estate investment
trust, its sole member         By:                

Name:

Its:

 

LANDLORD: CFRI/DOHERTY 50 ROSEMONT ROAD, LLC, a Delaware limited liability
company

By:

 

CFRI 50 Rosemont Road, LLC,

a Delaware limited liability company

    By:  

CFRI Boston, LLC,

a Delaware limited liability company

        By:   CRI Property Trust, a Maryland real estate investment trust      
      By:                    

Name:

Its:



--------------------------------------------------------------------------------

Exhibit A

 

[See attached list of Items to be Removed and

 

Items Not to be Removed Upon Yield Up under Westwood Lease]